        Case 1:19-mj-06059-MPK Document 1-4 Filed 03/07/19 Page 1 of 17



                                  EXHIBIT A - REDACTED

                  AFFIDAVIT OF SPECIAL AGENT GARY TIRABASSI

       I, Gary Tirabassi, being duly sworn, state:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Special Agent with Homeland Security Investigations (“HSI”) assigned to

the office of the Special Agent in Charge in Boston, Massachusetts. I have been employed as a

Special Agent at HSI for over eight years. Prior to becoming a Special Agent with HSI, I

investigated human smuggling crimes with the United States Border Patrol as a Border Patrol

Agent between 2007 and 2010, and before that I served in the United States Marine Corps. I am

a graduate of the Criminal Investigator Training Program and the HSI Special Agent Training

Program at Glynco, Georgia.

       2.      I have received training in financial investigation techniques and I have a

Bachelor of Science degree in finance from Syracuse University. I attended Boston University’s

post graduate program in criminal justice. I have participated in numerous training classes and

seminars on financial crimes and asset forfeiture law, including about fraud, money laundering,

illegal structuring of financial transactions, black market peso exchange, and Ponzi schemes.

Specific courses I have taken include: the Federal Law Enforcement Training Center Money

Laundering course; the Department of Justice Asset Forfeiture and Money Laundering course;

Federal Bureau of Investigation’s Ponzi Schemes course; and Department of Homeland

Security’s Asset Forfeiture and Financial Investigations course.
        Case 1:19-mj-06059-MPK Document 1-4 Filed 03/07/19 Page 2 of 17



                                   PURPOSE OF AFFIDAVIT

       3.       This affidavit is submitted in support of:

                (a)    a criminal complaint charging Paul M. IWUANYANWU
                       (“IWUANYANWU”) and Larry BROWN, JR. (“BROWN”) with
                       conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349,

                (b)    an application for a seizure warrant for all monies, funds, and credits on
                       deposit in Bank of America account number ending in 8123 (“the BOA
                       Account”), up to $884,274.00 USD, held in the name of Company 1 1 with
                       account owner Paul M. IWUANYANWU, including all funds held in
                       Bank of America’s Hold Harmless Department’s account that were
                       transferred from the BOA Account; and

                (c)    an application for a warrant to search the residence of IWUANYANWU at
                       [redacted], Medfield, MA 02052 (the “Target Premises”), as described in
                       Attachment A, because there is probable cause to believe that it contains
                       evidence, fruits, and instrumentalities of the crimes listed above, as
                       described in Attachment B.

       4.       Since this affidavit is being submitted for the limited purposes of 1) establishing

probable cause that IWUANYANWU and BROWN committed violations of 18 U.S.C. § 1349,

conspiracy to commit wire fraud, 2) for the requested seizure warrant, and 3) for the requested

search warrant, I have not included each and every fact known to me concerning this

investigation. The foregoing facts are based on my personal participation in this investigation, as

well as information and reports provided to me by other agents and employees of the HSI and

other investigators.

                                       PROBABLE CAUSE

       5.       As part of this investigation, I have, among other things, interviewed several

individuals, including (a) the Senior Marine Superintendent of Security (representative) of

Company 2 2, a global company with an office in Houston, Texas and (b) two individuals, the


       1
           The true identity of Company 1 is known to me.
       2
           The true identity of Company 2 is known to me.
                                                  2
        Case 1:19-mj-06059-MPK Document 1-4 Filed 03/07/19 Page 3 of 17



President and the Controller, of Company 1, a company with a principal place of business in

Illinois. As explained in greater detail below, both companies reported that their email accounts

had been hacked and that a third party used the email access to redirect wire transfers from their

intended recipients. During this investigation, I have also reviewed records provided by Regions

Bank and Bank of America. As set forth below, bank records show that a wire payment from

Company 2 went to a Regions Bank account controlled by BROWN and that a wire payment

from Company 3 3 intended for Company 1 went into the BOA Account controlled by

IWUANYANWU.

       6.       Based on my training and experience, I understand that Business Email

Compromise (“BEC”) schemes are designed to intercept and hijack wire transfers from

businesses and individuals. BEC schemes, also known as “cyber-enabled financial fraud,” are

sophisticated scams that often target employees with access to company finances and businesses

that work with foreign suppliers and/or businesses that regularly initiate wire transfer payments.

The same criminal organizations that perpetrate BEC scams also exploit individual victims, often

real estate purchasers, the elderly, and others, by convincing them to make wire transfers to bank

accounts controlled by scammers. Such schemes often involve impersonating a key employee or

business partner after obtaining access to that person’s email account. BEC scams may involve

fraudulent requests for checks, instead of wire transfers; they may target sensitive information,

such as personally identifiable information or employee tax records, instead of, or in addition to,

money; and the scams often do not involve an actual “compromise” of an email account or

computer network. These individuals are often members of transnational criminal organizations.




       3
           The true identify of Company 3 is known to me.
                                                 3
        Case 1:19-mj-06059-MPK Document 1-4 Filed 03/07/19 Page 4 of 17



       7.      Email “ghosting” is a common technique used in BEC schemes, whereby a cyber-

attacker creates a spoof email address that closely mirrors a real email address of a company and

uses that spoof email address to redirect email through the new “ghost” email account.

       8.      BEC schemes also often use “money mules”. Money mules receive ill-gotten

funds from victims and then transfer those funds as directed by persons involved in the BEC

scams. The funds are wired or sent by check to the money mule who then deposits the funds in

his or her own bank account. The money mules usually retain a portion of the funds before

transferring the remaining funds as directed by the BEC scammers.

             COMPROMISE AND USE OF EMAIL OF VICTIM #1: COMPANY 2

       9.      Regions Bank records show that on March 16, 2018, BROWN opened a business

checking account number ending in 6602 in the name of Company 1 and listed himself as the

sole owner of the company and described the business as “transportation/warehouse.” BROWN

provided the bank with a Harris County, Texas county clerk certificate of operation for business

name Company 1 that listed BROWN as the sole owner of the business. The business certificate

was issued on March 16, 2018, the same day that BROWN opened the Regions Bank business

checking account.

       10.     In reality, Company 1 has no connection to BROWN or IWUANYANWU and

has no bank accounts at Regions Bank or Bank of America.

       11.     On January 16, 2019, I interviewed an COMPANY 2 representative who reported

the following, among other things:

               a.     Company 2 is a global business that conducts marine vessel operations
                      and provides ship management services for marine fleets in transit all
                      around the world.

               b.     On May 9, 2018, at approximately 4:15p.m., Company 2’s accounting
                      division received an email from the captain of a ship that was in route to

                                                4
        Case 1:19-mj-06059-MPK Document 1-4 Filed 03/07/19 Page 5 of 17



                       Turkey requesting $11,000 in cash be made available upon port arrival in
                       Turkey. This cash was to pay for the ship’s expenses while in port,
                       including crewmember payments.

               c.      The captain’s May 9, 2018 email requesting $11,000 was sent to
                       CompanyY 2’s accounting division email: [redacted] and to Company2’s
                       vendor (receiving agent) in Turkey, [redacted].

               d.      A few minutes later on the same day, Company 2’s accounting division
                       received another email from [redacted] which is similar to but slightly
                       different from the Company 2 vendor’s actual address ), replying that they
                       cannot accept any money wires at the moment due to money auditing and
                       instructing Company 2 to re-route the money to an account at Regions
                       Bank, Acct# ending in 6602 Rt#: [the account in the name of Company 1,
                       but opened and controlled by BROWN].

               e.      On or about May 14, 2018, Company 2 sent payment of $11,335 intended
                       for their vendor to the Regions Bank account ending in 6602 [which is the
                       account in the name of Company 1 but opened and controlled by
                       BROWN].

       12.     On May 16, 2018, BROWN went to Regions Bank in Houston, Texas, where,

drawing on funds from Regions Bank account ending in 6602, he obtained a cashier’s check

payable to [redacted] for $9,600 and made a cash withdrawal of $1,000.

       13.     On May 17, 2018, Company 2’s accounting division received an email from the

legitimate vendor stating that they had not received the funds from Company 2 for the ship’s

captain. On May 17, 2018, an Company 2 representative went to Regions Bank to report the

fraudulent wire into Regions Bank account ending in 6602 (BROWN’s account).

       14.     On May 21, 2018, Regions Bank closed BROWN’s bank account based upon

suspicion of fraudulent activity and reported the incident to the police.

       15.     Later that same day, at about 1:25 p.m., BROWN returned to Regions Bank and

tried to withdraw the remaining balance from account ending in 6602. Regions Bank

representatives called the Houston Police Department (“HPD”), who then questioned BROWN.

According to the police report, BROWN said that he created the business and opened the account

                                                 5
        Case 1:19-mj-06059-MPK Document 1-4 Filed 03/07/19 Page 6 of 17



at the direction of a man named [redacted], and that BROWN was compensated for opening and

maintaining the account. Regions Bank records show, however, that when BROWN opened the

account, he listed himself as the sole owner of the account and business.

       16.     Regions Bank returned the remaining funds, $909.05, to COMPANY 2’s

correspondent bank, Citibank.

                     COMPROMISE AND USE OF VICTIM #2’S EMAIL:
                            COMPANY 1/COMPANY 3

       17.     On October 9, 2018, a Russian Government Police Attaché from the Embassy of

the Russian Federation in Washington D.C. (the “Police Attaché”) contacted HSI to report that a

Russian company, Company 3, had been defrauded out of $884,274.00. The Police Attaché

reported that an unauthorized third party had purportedly sent unauthorized emails on behalf of

Company 1 and, through those emails, had redirected a wire payment in the amount of

$884,274.00 to the BOA Account.

       18.     Based on interviews of Company 1’s President and its Controller, as well as a

review of records, agents learned that on May 21, 2018, Company 1 sent Company 3 an invoice,

by email, for $884,274.00 pursuant to a contract between the two companies. The email was

redirected, however, to a ghost email account of an unauthorized third party. Before the third

party forwarded that email on to Company 3, it altered the invoice to add payment instructions.

The original invoice sent by Company 1 had no wire instructions. The invoice that Company 3

received had been altered to include wire instructions for the account opened by BROWN in the

name of Company 1 at Regions Bank, account number ending in 6602.

       19.     As noted above, however, on or about the middle of the day on May 21, 2018,

Regions Bank had closed bank account ending in 6602, and BROWN was interviewed by HPD.




                                                6
        Case 1:19-mj-06059-MPK Document 1-4 Filed 03/07/19 Page 7 of 17



       20.     On July 5, 2018, Company 1 sent its real wire instructions, by email, to Company

3 for payment of the May 21, 2018 invoice. These instructions directed Company 3 to make

payment to Company 1’s account at Hinsdale Bank & Trust in Illinois. This email was

intercepted, and Company 3 did not receive the correct wire instructions.

       21.     On July 6, 2018, as shown in Bank of America records, IWUANYANWU opened

the BOA Account in the name of Company 1 at the Bank of America Financial Center located in

Medfield, Massachusetts. While at the Medfield branch, IWUANYANWU made an initial cash

deposit of $200 upon opening the account. IWUANYANWU provided his Social Security

Number, Massachusetts Driver’s License, and a Debit/Check Card from another financial

institution as proof of identification to Bank of America and the Target Premises as his address

to receive bank statements and correspondence from the bank. IWUANYANWU listed himself

as the sole account holder and authorized signer, and signed the signatory card with the title

“owner” next to his signature. IWUANYANWU already had a personal checking account at

Bank of America that he opened on April 26, 2018. In connection with opening his personal

checking account, IWUANYANWU told the bank that he was employed as a nurse’s aide 4 at a

nursing home facility in Needham, Massachusetts.

       22.     On or about July 9, 2018, an email was sent to Company 3 (purporting to be from

Company 1) with a document entitled “Correct Wire Instructions.” These instructions directed

Company 3 to send the payment of $884,274 to the BOA Account in Massachusetts that

IWUANYANWU had just opened.




       4
         A search of the Massachusetts Office of Health and Human Services registry of licensed
health professionals revealed IWUANYANWU is registered with the state as an active nurse’s
aide under license number CNA45132. The license is valid through April 17, 2019.
                                                 7
         Case 1:19-mj-06059-MPK Document 1-4 Filed 03/07/19 Page 8 of 17



         23.   On July 10, 2018, a ghost email purporting to be from Company 3 went to

Company 1, which stated that Company 3 had received the instructions and apologized for any

delay.

         24.   On July 16, 2018, Company 3 wired $884,274 from its bank, Gazprombank, in

Russia to the BOA Account opened by IWUANYANWU.

         25.   The following day, on July 17, 2018, IWUANYANWU went to a Bank of

America branch in Medfield, Massachusetts to make an outgoing wire transfer of $95,320 from

the BOA Account to a Citibank account with a listed beneficiary as FCMB PLC. FCMB PLC

stands for First City Monument Bank Group PLC and is a Nigerian bank. This Citibank account

is the Nigerian bank’s correspondent bank account.

         26.   Bank of America flagged these wire transfers for further review by the bank’s

fraud investigations department. After review of the account, Bank of America concluded that

the BOA Account was not a real account for the legitimate company, Company 1, located in

Illinois. On July 21, 2018, Bank of America forced closed the BOA Account, and recovered the

$95,320 wired to Citibank, NA. Upon review of the transactions, Bank of America concluded

that the transactions were fraudulent and transferred all the funds from the BOA Account into the

bank’s “Hold Harmless Department” account and assigned the funds to Party ID # [redacted].

BOA is currently holding in this Hold Harmless Department account the total $884,274 wired by

Company 3 on July 16, 2018, as well as the initial $200 cash deposit into the account (minus $45

in bank wire fees), for a total of $884,429.

         27.   After learning that Company 3 had sent the wire transfer to the wrong account,

Company 1 hired a computer security consulting firm to investigate. According to Company 1’s

President and its Controller, the consultant concluded as follows:



                                                8
        Case 1:19-mj-06059-MPK Document 1-4 Filed 03/07/19 Page 9 of 17



              a.      Both Company 1’s and Company 3’s email systems had been breached
                      and that email passwords to both companies’ networks were
                      compromised, which allowed an unauthorized program to be placed on
                      their servers.

              b.      This unauthorized program routed both companies’ emails directly to an
                      unauthorized third party, which allowed the third party to answer emails as
                      if the third party was a representative of one of the companies.

              c.      The compromised email addresses involved Company 3, Company 1, and
                      Company 1’s sister company. The unauthorized third party was able to
                      modify the emails and contact information in the Company 3 and
                      Company 1 computers to route emails to the unauthorized third party.

              d.      The unauthorized third party intercepted, manipulated, and then sent
                      emails from a ghosted email address that looked almost exactly like the
                      original address, which caused the recipient to believe they were authentic
                      emails.

              e.      For example, Company 1’s email addresses were slightly changed by one
                      letter.

              f.      Similarly, Company 3’s authentic emails came from their employee . This
                      employee’s original emails were incepted, manipulated, and then sent
                      from ghost email with transposed letters as compared to the real email
                      address.

              g.      Other email addresses listed on correspondence between companies also
                      went through the third-party account and were forwarded on with slightly
                      modified email addresses. Company 1’s computer security consultant
                      concluded that the emails between Company 1 and Company 3 were
                      passing through the ghost email address and being forwarded on by the
                      unauthorized users for several months.

       28.    Company 1’s Controller stated that due to the misdirection of the payment from

Company 3 to Company 1, the contract between the two companies was placed on hold and

ultimately had to be renegotiated. The original contract was for $4,421,370, but was

renegotiated to $3,859,499, creating a loss of revenue to Company 1 of $561,871.

                   Recorded Phone Calls Between BOA and IWUANYANWU:

       29.    In December 2018, Bank of America provided HSI with recorded phone calls

between Bank of America employees and IWUANYANWU regarding the BOA Account.

                                               9
       Case 1:19-mj-06059-MPK Document 1-4 Filed 03/07/19 Page 10 of 17



       30.      During these recorded phone calls, IWUANYANWU provided his name, Social

Security Number, and Massachusetts DL number as proof of identification. In addition, Bank of

America sent a text message to IWUANYANWU’s phone number on record, with a passcode to

verify his identity. Further, the voice on each call sounds like the same individual.

       31.      The recorded phone calls include the following exchanges:

                Call #1: On May 12, 2018 at 9:21 a.m., IWUANYANWU, requested wire
                instruction information for a foreign wire he was expecting and also sought an
                increase to his ATM cash withdrawal limit to the maximum allowed by the bank.

                Call #2: On July 18, 2018 at 2:36 p.m., IWUANYANWU, calling from phone
                number, inquired about a wire he was expecting and wanted to know why his
                account was listed as fraudulent. IWUANYANWU stated that he was expecting
                an international wire from his business partner in Russia and insisted that the wire
                was not fraud. IWUANYANWU demanded that the frozen funds be released into
                his account. The bank representative explained that the account was blocked
                because the transaction was fraudulent.

                Call #3 5: IWUANYANWU requested a cashier’s check for the balance of his
                account after it was closed by the bank. A bank employee informed
                IWUANYANWU the funds were determined to be fraudulent and that he would
                not receive the funds. IWUANYANWU claimed that $95,000 of the total funds
                were his and that he went to the branch himself to conduct the wire transaction
                and wanted the balance of that wire returned to him. IWUANYANWU claimed
                this money was transferred for his business. IWUANYANWU was persistent that
                the $95,000 of the total funds were legitimate because the bank allowed him to
                transfer the funds to another account.

                   The Premises Contains Evidence, Fruits, and Instrumentalities

       32.      I also have probable cause to believe that the Target Premises contains fruits,

evidence, and instrumentalities of violations of the federal statute listed above, as described in

Attachment B.

       33.      As noted above, when IWUANYANWU opened the BOA Account, he provided

the address of the Target Premises as the address to receive bank statements and mail


       5
           Bank of America did not provide the date and time of Call #3.
                                                 10
       Case 1:19-mj-06059-MPK Document 1-4 Filed 03/07/19 Page 11 of 17



correspondence from the bank. IWUANYANWU also provided this same address to the

Commonwealth of Massachusetts for purposes of registering his automobile, a 2008 Lexus SUV,

License Plate #[redacted]. On January 18, 2019, I observed IWUANYANWU’s Lexus parked in

front of his residence. I also observed the mailbox assigned to this address was labeled with the

name “PAUL IWUANYANWU”. On January 18, 2019, I spoke to a Medfield Police

Department Detective who confirmed that the town police records show that IWUANYANWU

resides at the Target Premises.

       34.     Bank of America captures the Internet Protocol (“IP”) Addresses each time a

customer accesses their bank account remotely. Between the BOA Account opening and until its

closure on July 20, 2018, Bank of America reports that the BOA Account was accessed on

approximately 152 separate occasions from an IP address in Medfield, MA.

       35.     On or about February 13, 2019, a Medfield Police Department Detective went to

the apartment building of the Target Premises and captured the wifi networks available from the

parking lot of the building. One of the networks is named “Vangoal.” This is also the name

under which IWUANYANWU opened a business bank account Citizen’s Bank on or about June

28, 2018. The signature card for that account lists the title and principal business address as

“VANGOAL, [address redacted]” and PAUL IWUANYANWU as the individual owner.

                            Seizure of Computer Equipment and Data

       36.     The evidence set forth above provides probable cause to believe that the victims

identified in this investigation had funds stolen by way of a BEC scheme and that an electronic

device used for this scheme, as well as other evidence of the scheme, is present at the Target

Premises. BEC schemes by design are offensive actions that target computer information




                                                 11
        Case 1:19-mj-06059-MPK Document 1-4 Filed 03/07/19 Page 12 of 17



systems, computer infrastructures, computer networks or personal computer devices, using

various methods to steal, alter or destroy data or information systems.

        37.     Based on my knowledge, training and experience, and information provided to me

by other agents, I am aware that individuals frequently use computers to create and store records

of their actions by communicating about them through email, instant messages, and updates to

online social networking websites; drafting letters; keeping calendars; arranging for travel;

storing pictures; researching topics of interest; buying and selling items online; and accessing

their bank, financial, investment, utility, and other accounts online. I am also aware that the U.S.

Census Bureau estimated that in 2015, 87 percent of all U.S. households owned at least one

computer (desktop, laptop, handheld, or other).

        38.     Also, when IWUANYANWU applied to the State Department for a non-

immigrant visa in 2008, he stated that he was studying computer science in Cairo and was in his

last year of studies.

        39.     Based on my knowledge, training and experience, and information provided to me

by other agents, I am aware that individuals commonly store records of the type described in

Attachment B in computer hardware, computer software, smartphones, and storage media.

        40.     Based on my knowledge, training and experience, and information provided by

other law enforcement officers, I know that many smartphones (which are included in

Attachment B’s definition of “hardware”) now function essentially as small computers.

Smartphones have capabilities that include serving as a wireless telephone, digital camera,

portable media player, GPS navigation device, sending and receiving text messages and e-mails,

and storing a vast range and amount of electronic data. Examining data stored on devices of this




                                                  12
       Case 1:19-mj-06059-MPK Document 1-4 Filed 03/07/19 Page 13 of 17



type can uncover, among other things, evidence that reveals or suggests who possessed or used

the device.

       41.     Based on my knowledge, training and experience, and information provided to me

by other agents, I know that computer files or remnants of such files can be recovered months or

years after they have been written, downloaded, saved, deleted, or viewed locally or over the

Internet. This is true because:

               a)      Electronic files that have been downloaded to a storage medium can be
                       stored for years at little or no cost. Furthermore, when users replace their
                       computers, they can easily transfer the data from their old computer to
                       their new computer.

               b)      Even after files have been deleted, they can be recovered months or years
                       later using forensic tools. This is so because when a person “deletes” a
                       file on a computer, the data contained in the file does not actually
                       disappear; rather, that data remains on the storage medium until it is
                       overwritten by new data, which might not occur for long periods of time.
                       In addition, a computer's operating system may also keep a record of
                       deleted data in a “swap” or “recovery” file.

               c)      Wholly apart from user generated files, computer storage media—in
                       particular, computers’ internal hard drive—contain electronic evidence of
                       how the computer has been used, what it has been used for, and who has
                       used it. This evidence can take the form of operating system
                       configurations, artifacts from operating system or application operation,
                       file system data structures, and virtual memory “swap” or paging files. It
                       is technically possible to delete this information, but computer users
                       typically do not erase or delete this evidence because special software is
                       typically required for that task.

               d)      Similarly, files that have been viewed over the Internet are sometimes
                       automatically downloaded into a temporary Internet directory or “cache.”
                       The browser often maintains a fixed amount of hard drive space devoted
                       to these files, and the files are overwritten only as they are replaced with
                       more recently viewed Internet pages or if a user takes steps to delete them.

       42.     Based on my knowledge and training and the experience of other agents with

whom I have spoken, I am aware that in order to completely and accurately retrieve data

maintained in computer hardware, computer software or storage media, to ensure the accuracy


                                                13
        Case 1:19-mj-06059-MPK Document 1-4 Filed 03/07/19 Page 14 of 17



and completeness of such data, and to prevent the loss of the data either from accidental or

programmed destruction, it is often necessary that computer hardware, computer software, and

storage media (“computer equipment”) be seized and subsequently processed by a computer

specialist in a laboratory setting rather than in the location where it is seized. This is true

because:

               a)      The volume of evidence: storage media such as hard disks, flash drives,
                       CDs, and DVDs can store the equivalent of thousands or, in some
                       instances, millions of pages of information. Additionally, a user may seek
                       to conceal evidence by storing it in random order or with deceptive file
                       names. Searching authorities may need to examine all the stored data to
                       determine which particular files are evidence, fruits, or instrumentalities of
                       criminal activity. This process can take weeks or months, depending on
                       the volume of data stored, and it would be impractical to attempt this
                       analysis on site.

               b)      Technical requirements: analyzing computer hardware, computer software
                       or storage media for criminal evidence is a highly technical process
                       requiring expertise and a properly controlled environment. The vast array
                       of computer hardware and software available requires even computer
                       experts to specialize in some systems and applications. Thus, it is difficult
                       to know, before the search, which expert possesses sufficient specialized
                       skill to best analyze the system and its data. Furthermore, data analysis
                       protocols are exacting procedures, designed to protect the integrity of the
                       evidence and to recover even “hidden,” deleted, compressed, or encrypted
                       files. Many commercial computer software programs also save data in
                       unique formats that are not conducive to standard data searches.
                       Additionally, computer evidence is extremely vulnerable to tampering or
                       destruction, both from external sources and destructive code imbedded in
                       the system as a “booby trap.”

       43.     Consequently, law enforcement agents may either copy the data at the premises to

be searched or seize the computer equipment for subsequent processing elsewhere.

       44.     The Target Premises may contain computer equipment whose use in the crime or

storage of the things described in this warrant is impractical to determine at the scene. Computer

equipment and data can be disguised, mislabeled, or used without the owner’s knowledge. In

addition, technical, time, safety, or other constraints can prevent definitive determination of their


                                                  14
       Case 1:19-mj-06059-MPK Document 1-4 Filed 03/07/19 Page 15 of 17



ownership at the premises during the execution of this warrant. If the things described in

Attachment B are of the type that might be found on any of the computer equipment, this

application seeks permission to search and seize it onsite or off-site in order to determine their

true use or contents, regardless of how the contents or ownership appear or are described by

people at the scene of the search.

                                         CONCLUSION

       45.     Based on the information set out above, I believe probable cause exists to

conclude that in or about 2018, BROWN and IWUANYANWU engaged in a conspiracy to

commit wire fraud in violation of 18 U.S.C. § 1349.

       46.     Based on the information described above, I also have probable cause to believe

that evidence, fruits, and instrumentalities of these crimes, as described in Attachment B, are

contained within the Target Premises described in Attachment A.

       47.     Additionally, there is probable cause to believe that up to $884,274 in the BOA

Account is subject to seizure and forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C.

§ 2461(c) because it is property, real or personal, which constitutes or is derived from proceeds

traceable to a violation of 18 U.S.C. § 1349, conspiracy to commit wire fraud. Accordingly,

pursuant to 21 U.S.C. § 853(f), as incorporated by 18 U.S.C. §§ 982(b)(1) and 981(b), I

respectfully request that the Court issue a warrant authorizing the seizure of up to $884,274 in

Bank of America account number[redacted].


                                              _______________________________
                                              Gary Tirabassi
                                              Special Agent
                                              Homeland Security Investigations




                                                 15
       Case 1:19-mj-06059-MPK Document 1-4 Filed 03/07/19 Page 16 of 17



Sworn to before me this _____day of March, 2019.

                                          ______________________________
                                          HONORABLE M. PAGE KELLEY
                                          United States Magistrate Judge
                                          District of Massachusetts




                                            16
Case 1:19-mj-06059-MPK Document 1-4 Filed 03/07/19 Page 17 of 17




                               17
